Honorable Wm. J. Burke
Executive Director
State Board of Control
Sam Houston State Office Building
Capitol Station - P. 0. Drawer GG
Austin 11, Texas
                        Opinion   NO.   c-262

                       Re:   Various questions relating to
                             the operation of the Centrex
                             Telephone System, and other
Dear Mr. Burke:              telephone services.
       Your request for an opinlon on the above subject matter
reads in part as follows:
           "Statement 1 - Following is one example
      of,a situation for which an answer is desired:
      it is found in an installation of a Centrex
      Telephone Station in the State Library's stor-
      age facilities located on Industrial Boulevard
      in the city of Austin, Texas. In this instance
      while the State Libreryis one of the agencies
      identified asone to avail itself of the Cen-
      trex Telephone service, the fact remains that
      the storage area under the control of the State
      ,Library is at a considerable distance from the
      original survey area encompassed in the Centrex
      Telephone System survey which, in its original
      concept, constituted an area within a one-fourth
      mile radius of the Capitol Building. In this in-
      stance the cost of the Centrex sta.tionat the
      State Library 'storagefacility on Industrial Boule-
      vard is now costing the State Library more than a
      straight line telephone connection would cost.
      There are other agencies that probably have a
      similar situation which would also be affected
      by your decision in this matter.
            "Our question is: Would the interest of
       'economy and efficiency' be best served if the


                              -1252-
Hon. Wm. J. Burke, page 2 (C- 262)


       State Li~brarycould have installed and pay
       for a straight line telephone at the Library
       and storage building on Industrial Boulevard
       in lieu of a Centrex Station, the service cost
       of which is greater than that for the straight
       line telephone.
            "If your answer is i‘nthe affirmative then
       is the Comptroller authorized to~pay for such
       straight line telephone service under the lan-
       guage of the Appropriation Bill in lieu of the
       Centrex Telephone System connection at the same
       location.
            "Statement 2 - In January, 1965, the 59th
       Session of the Texas Legislature will convene.
       It is anticipated that during the month of De-
       cember 1964 and up into January, 1965, members
       of the Texas Legislature will be coming to Austin
       to assume their legislative duties and such Legis-
       lators will require telephone service.
            "Question: Under the language of HB 86 and
       specifically under the language of Section 51 quoted
       above, is there authority for the installation of
       telephones in the offices of the state legislators,
       and can such telephones be connected to the Centrex
       Telephone system and can charges for such Centrex
       System telephone service rendered to members of the
       Legislature be paid for under the provisions of
       Section 51, of HB 86 quoted above?
            "Statement 3 - In certain instances and of-
       fices and related activities,such as the offices
       of the Governor, the Attorney General and the
       Governor's Mansion, the telephone usage is of such
       nature to require 'straight line' or 'private line'
       telephone connections. It is imperative that such
       service be provided. These may be in lieu of or in
       addition to Centrex Telephone numbers and Centrex
       Telephone system service.
            "Question: Can such straight line or private
       lines be installed and paid for out of the monies
       appropriated unde.rthe General Centrex appropria-
       tion provisions of HE 86 where such straight line
       telephone services are necessary to the efficient
       operation of the office of the Governor, the At-
       torney General, and the Governor's Mansion?

                              -1253-
.   -




        Hon. Wm. J. Burke, page 3 (C- 262)


                    "The portion quoted above which appears on
               Page v-48 of the printed copy of HB 86 appears
               to prohibit the Comptroller paying for ' .....
               any telephone service for any of the said agen-
               cies on an individual basis.' and raises the
               above questions.
                    'Your early reply to the above questions is
               requested. It is our studied opinion that the
               efficient and effective operation of the Library
               and others, the Governor's Office, the Attorney
               General's Office, the Governor's Mansion and the
               Legislature will be impaired if such straight line
               or private line telephone service and Centrex
               Service cannot be provided and paid for."
               Section 51 of Article V, House Bill 86, Acts of the 58th
        Legislature, Regular Session (General Appropriation Act) pro-
        vides:
                    'CENTRALIZED TELEPHONE SERVICE. In the in-
               terest of economy and efficiency it is the intent
               of the Fifty-eighth Legislature that telephone
               service be centralized for the following named
               agencies: &iere follows a list of State agencie$
                    "This service shall be administered by the
               State Board of Control and upon notification by
               the Board of Control of its availability to the
               above-named agencies, the Comptroller shall not
               pay for any telephone service for any of the said
               agencies on an individual basis.
                    "Upon certification by the Board of Control
               as to the pro rata share of local service charges
               assessed to each agency based upon equipment in
               use, plus long distance tolls and installation
               charges directly incurred by the respective State
               agencies, the Comptroller of Public Accounts shall
               transfer from the items of appropriations for cur-
               rent and recurring operating expense:@ the affect-
               ed State agencies, into a special operating fund
               within the Board of Control the amounts so derived.
               For the biennium ending August 31, 1965, all in-
               cOme to the aforementioned operating fund is ap-
               propriated to the Board of Control for the payment
               of telephone services only."



                                       - 1254-
Hon. Wm. J. Burke, page 4 (C- 262)



       It is the opinion of this office that Section 51 of Arti-
cle V, above quoted, constitutes a legislative direction as to
the method by which telephone service is to be paid and does not
constitute any limitation on the type of telephone service that
may be necessary for tne proper performance of the official duties
of various agencies,of the State. It is therefore our opinion that
a private line which is not a part of the Centrex System is author-
ized to be installed at the Library and storage building on Indus-
trial Boulevard, since such line, according to your request, wil,l
better facilitate the performance of the official duties of the
State Librarian. Accordingly, you are advised that the Comptroller
is authorized to issue warrants in payment of such telephone ser-
vice, if installed.
       Since monies are appropriated for the expense of the Legis-
lature which would include installation of telephones in the of-
       h members of the Legislature , it is our opinion that there
fices 0,
is authority for installation of te1ephones in the offices of
members of the Legislature. Therefore, these telephones can be
connected to the Nntrex System and charges for such telephone ser-
vice may be paid through the Board of Control.
       In view of the fact that in certain offices, such as the
Governor's Office, the Attorney General's Office and the Governor's
Mansion, the performance of official duties requires 'straight
line' or 'private line' telephone connections, you are advised
that such service may be provided for in addition to telephones
connected to the Centrex System. Whether 'straight line' or 'pri-
vate line' or other telephone connections are necessary in order
to properly perform the official duties of the office is for the
determination of the head of the agency using such telephone ser-
vice. It is to be noted that billing for these telephone services
cannot be billed on an individual basis in view of the provisions
of Section 51 of Article V of the General Appropriation-Act, but
must be billed through the Board of Control.

                            SUMMARY

       Section 51 of Article V of the General Appropri-
       ation Act (House Bill 86, Acts of the 58th Legis-
       lature) constitutes a legislative direction as
       to the method~by which telejihoneservice is to
       be paid and does not constitute any limitation
       on the type of telephone service that may be
       necessary for the proper performance of official
       duties of the various agencies of the State. When-
       ever any telephone service (not connected with
       the Centrex System) is required in order to per-
       form official duties of the various agencies of
                              -1255-
Hon. Wm. 5. Burke, page 5' (C-262)


        the State, such additional telephone service
        may be installed and paid fbr. Billing for
        such telephone service is required by Section
        51 of Article V of the General Appropriation
        Act to go through the Board of Control.

                          Yours very    truly,
                          WAGGONER CARR
                          Attorney General




JR:ms
APPROVED
OPINION COMMITTEE:
W. V. Geppert, Chairman
Pat Bailey
W. O.,Shultz
Al10 Crow
Milton Richardson
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                               -1256-